Name: 82/269/Euratom: Council Decision of 26 April 1982 approving the conclusion by the Commission of Protocols with the Kingdom of Sweden and the Swiss Confederation amending the Cooperation Agreements in the field of controlled thermonuclear fusion and plasma physics
 Type: Decision
 Subject Matter: Europe;  international affairs;  electrical and nuclear industries;  natural and applied sciences
 Date Published: 1982-04-30

 30.4.1982 EN Official Journal of the European Communities L 116/18 COUNCIL DECISION of 26 April 1982 approving the conclusion by the Commission of Protocols with the Kingdom of Sweden and the Swiss Confederation amending the Cooperation Agreements in the field of controlled thermonuclear fusion and plasma physics (82/269/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the draft submitted by the Commission, Whereas the Commission has, in accordance with the directives from the Council, negotiated Protocols amending the Cooperation Agreements with Sweden and Switzerland in the field of controlled thermonuclear fusion and plasma physics; Whereas it is consequently advisable to approve the conclusion by the Commission of these Protocols, HAS DECIDED AS FOLLOWS: Sole Article The conclusion by the Commission of Protocols with the Kingdom of Sweden and the Swiss Confederation amending the Cooperation Agreements in the field of controlled thermonuclear fusion and plasma physics is hereby approved. The text of these Protocols is attached to this Decision. Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS